Title: From George Washington to Charles Carter, August 1754
From: Washington, George
To: Carter, Charles



Sir
[Alexandria, August 1754]

Your desire, added to my own curiosity engaged me the last time I was in Frederick to return down by Water to discover the Navigation of Potomack—the following are the observations I mad thereupon—From the Mouth of Paterson’s Creek to the begg of Shannondoah Falls there is no other obstacle than the shallowness of the Water to prevent Craft from passing—the first of those Falls is also even and shallow but swift and continues so with interruptions of Rocks to what is known by the Spout wch is a Mile & half from this their is Rocky swift and very uneven water for near 6 Miles in which distant there are 4 Falls; the first of which is tolerably clear of Rocks but shallow yet may be much amended by digging a Channel on the Maryland

side abt 2 Miles from this and ½ Mile below the Mouth of Shannondoah is what they call the Spout. which is the great (& ind[ee]d almost the only) difficulty of the whole it has a considerable Fall the water being confined shoots with great Rapidity & what adds much to the difficulty is the bottom being exceeding Rocky occasions a Rippling so prodigious that none but boats or large Canoes Can pass—The canoe I was in whch was not small had near sunk having received much water on both sides and at the hd—Their may be a passage also got round this also upon the Maryland shoar that Vessels may be hald up after removing some Rocks which a moderate expence may accomplish—One of the other two Falls is swift and ugly not much unlike the Spout but when the River is higher than ordinary a passage may be had round a small Island on the Other Side—which passage may be greatly improved. abt 8 Miles below this there is another Fall which is very easy & passable and abt 2 Miles from that is a cluster of small Islands with many Rocks and swift water which renders the passage somewat precarious: From this to the Seneca Fall the Water is as smooth & even as can be desird, with scarcely any perceptable Fall—The Seneca Fall is easily pass’d in two places and Canoes may continue within two Miles of the Gt Falls but further it is not possible therefore the advantage of passg this Fall will not be adiquate to the expense and trouble will not answer the Charges as all Carriages for the benefit of a good Road are obligd to pass difficult Bridge from whence it is but 8 Miles to the Landing place at the Sugerland Island and is 5 Miles to the Lowest landing that can be h’d below the aforesd Falls of Seneca. Thus Sir as far as I was capable, have I given you an acct of the Conveniences and inconveniences that attend the Navigation of Potomack frm the Fall up which I doubt but you will readily concur with me in judging it more convenient least expensive and I may further say by much the most expeditious way to the Country. There is but one objection that can obviate this Carriage & that is the Scarcity of water in the best season of the year for this kind of conveyance.
